 Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 1 of 8 PageID #: 1


                                                                                  FILED
                                                                               IN CLERK S OFFICE
                            UNITED STATES DISTRICT COURT                   u s district court e d.n.y.
                    FOR THE EASTERN DISTRICT OF NEW YORK ^                           ^ j y20 *
United States of America,
                                                                           BROOKLYN OFFICE
                     Petitioner,

       V.                                                 Misc. No.


City of New York; and Cynthia Brann,
Commissioner of the New York City
Depai'tment of Correction,
                                                     MISC2
                     Respondents.                      KOMITEE, J.
                UNITED STATES OF AMERICA'S PETITION TO ENFORCE
    ICE ADMINISTRATIVE SUBPOENA NO. ERO-ENF-NYC-202000005 SEEKING
                 DOCUMENTS RELATED TO THE INVESTIGATION OF
         ROMERO RAMIREZ-MACIAS A/K/A ROMERO RAMIREZ-MASIAS


       The United States of America respectfully petitions to enforce U.S. Immigration and

Customs Enforcement ("ICE") Subpoena No. ERO-ENF-NYC-202000005, which the United

States issued to the City ofNew York and New York City Department ofCorrection Commissioner

Cynthia Brann ("Commissioner Brann") (collectively, "Respondents"). The subpoena, issued

under the authority set forth in 8 U.S.C. § 1225(d)(4) and 8 C.F.R. § 287.4(c), seeks documents

relating to the investigation of Romero Ramirez-Macias also known as Romero Ramirez-Masias

("Ramirez-Macias"),for violations of the Immigration and Nationality Act("INA").

       On January 17, 2020, the United States served Respondents with ICE Subpoena No. ERO-

ENF-NYC-202000005. The subpoena was properly issued and seeks infonnation relevant to a

pending investigation within the authority ofthe U.S. Department of Homeland Security("DHS"),

of which ICE is a subcomponent. As of February 2, 2020, Respondents have not complied with

the subpoena.
 Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 2 of 8 PageID #: 2




        ICE Subpoena No. ERO-ENF-NYC-202000005 is enforceable because it is within ICE's

statutory authority, it is not too indefinite, it is not unduly burdensome, and it seeks information

reasonably relevant to ICE's inquiry. See 8 U.S.C. § 1225(d)(4)(A),(B). Therefore, the United

States respectfully requests that the Court enforce the subpoena against Respondents.^

        Filed along with this Petition are: the United States' Memorandum of Law in support of

this Petition; a Declaration fi"om Supervisory Detention and Deportation Officer Edward Bowman;

a copy ofICE Subpoena No. ERO-ENF-NYC-202000005; and a Proposed Order to Show Cause

compelling Respondents to comply with ICE Subpoena No,ERO-ENF-NYC-202000005.

Jurisdiction and Venue


        1.      This Court has subject-matter jurisdiction over this Petition under 28 U.S.C.

§§ 1331, 1345, and 8 U.S.C. § 1225(d)(4)(B), which provides for a subpoena enforcement action

to be filed in "[a]ny United States district court within the jurisdiction of which investigations or

inquiries are being conducted by an immigration officer."

        2.      Venue is proper in this district under 8 U.S.C. § 1225(d)(4)(B) because ICE is

conducting its investigation within itsjurisdiction. See also 28 U.S.C. § 1391(b); N.L.R.B. v. Line,

50 F.3d 311, 314 (5th Cir. 1995)("Every court that has addressed the subpoena enforcement

provisions for . . . federal agencies [with similar statutes] . . . has concluded that venue and

jurisdiction are synonymous for these statutes").




       'The New York City Department of Correction is not included as a respondent herein, as it is not
a suable entity. See e.g., Bailey v. New York City Police Dep't, 910 F. Supp. 116, 117 (E.D.N.Y.1996)
(citing New York City Charter, Chapter 17, § 396, which provides that "all actions and proceedings for the
recovery of penalties for the violation ofany law shall be brought in the name ofthe City ofNew York and
not that of any agency"); Negron v. City ofNew York, No. 10 CV 2757(RRM)(LB),2011 WL 4737068,
at *4(E.D.N.Y. Sept. 14, 2011), report and recommendation adopted, 2011 WL 4729754(E.D.N.Y. Oct.
6, 2011)("defendant New York City Department of Correction is not a proper party to this action. As an
agency ofthe City ofNew York, the Department of Collection is not a suable entity.").
 Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 3 of 8 PageID #: 3




Issuance and Service of the Subpoena

          3.     The federal government has "broad, undoubted power over the subject of

immigration and the status of aliens." Arizona v. United States^ 567 U.S. 387, 394(2012).

          4.     Congress has exercised its authority to make laws governing the entry, presence,

status, and removal of aliens vwthin the United States by enacting various provisions of the

Immigration and Nationality Act("INA"), 8 U.S.C. § 1101 et seq., the Immigration Reform and

Control Act of 1986("IRCA"),Pub. L. No. 99-603, 100 Stat. 3359, codified at 8 U.S.C. § 1324a

et seq., and other laws regulating immigration.

          5.     These laws codify the Executive Branch's authority to inspect, investigate, arrest,

detain, and remove aliens who are suspected of being, or found to be, unlawfully in the United

States.        8U.S.C. §§ 1182,1225,1226,1227, 1228, 1231, 1357.

          6.     ICE is responsible for the investigation, arrest, detention, and removal of aliens

within the interior of the United States. Declaration of Supervisory Detention and Deportation

Officer Edward Bowman("Decl.")          2-5;6 U.S.C. § 251;see Clark v. Suarez Martinez,543 U.S.

371, 374 n.l (2005)(recognizing that the powers exercised by the Attorney General referenced in

the INA have been transferred to DHS and its components).

          7.     As discussed more fully in the United States' memorandum oflaw,ICE has begun

an investigation regarding whether Ramirez-Macias is subject to reinstatement ofhis prior removal

order pursuant to 8 U.S.C. § 1231(a)(5), or is otherwise subject to removal pursuant to 8 U.S.C.

§§ 1182 or 1227, and subject to detention pursuant to 8 U.S.C. § 1226.

          8.     Section 8 U.S.C. § 1225(d)(4)(A) empowers the Secretary of Homeland Security

and "any immigration officer" to "require by subpoena ... the production of books, papers, and

documents relating to the privilege of any person to enter, reenter, reside in, or pass through the
 Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 4 of 8 PageID #: 4




United States or concerning any matter which is material and relevant to the enforcement of[the

INA] and the administration of [DHS]." It further provides that the immigration officer "may

invoke the aid of any court of the United States" to enforce the subpoena. Id.

          9.       Section 8 U.S.C. § 1225(d)(4) also specifies that"[a]ny United States district court

within the jurisdiction of which investigations or inquiries are being conducted by an immigration

officer may,in the event of neglect or refusal to respond to a subpoena issued" under that authority

"issue an order requiring such persons to ...produce books, papers, and documents ifdemanded."

Id. § 1225(d)(4)(B). A "failure to obey such order of the court may be punished by the court as a

contempt thereof." Id.

          10.      On January 17,2020,ICE Assistant Field Office Director Jacob Antoninis executed

ICE Subpoena No. ERO-ENF-NYC-202000005, under the authority set forth in 8 U.S.C.

§ 1225(d)(4) and 8 C.F.R. § 287.4(c). Deck H 19. A copy ofICE Subpoena No ERO-ENF-NYC-

202000005 is attached as Exhibit A}

          11.      Where the recipient fails to comply with the subpoena, the United States may

petition for enforcement under 8 U.S.C. § 1225(d)(4)(A).

Respondents' Noncompliance


          12.      The subpoena sought documents containing the following information relating to

the unlawful presence of Ramirez-Macias and relevant to locating the alien within the United

States:


                a) Documents sufficient to establish the following for Ramirez-Macias,
                   Romero: Home Address, Employment Address, Country of Birth, Place of

          ^ The United States seived Commissioner Brann, by hand, on January 17, 2020 at Commissioner
Brann's office, which is located at 75-20 Astoria Blvd. in East Elmhurst, New York. As Commissioner
Brann's office did not have a staff member available to receive the subpoena on Januaiy 17, 2020, the
United States—out ofan abundance ofcaution—returned to Commissioner Brann's office the next business
day (January 21, 2020)to again serve the subpoena by hand. A New York City Department of Correction
captain acknowledged receipt ofthe subpoena on the same date (January 21, 2020).
Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 5 of 8 PageID #: 5




                Birth, Age,Identification Documents (i.e. driver license number and state,
                foreign identification card number and country, passport number and
                country). Bond Information to include the obligor name and address.
                Federal Bureau of Investigation Number, Emergency Contact address and
                phone number, including copies of all identification documents.

             b) Documents that show the criminal charge relating to Ramirez-Macias,
                Romero where the arrest date was October 23, 2019, and the charge was
                Grim. Possession Controlled Substance- 1st: Narcotic Drug 80zs or More,
                under docket #CR-034068-19QN.
See Ex. A.


       13.      As of February 2, 2020, Respondents have not complied with the subpoena. Decl.

K22.

Prayer for Relief

       For the reasons set forth herein and for the reasons set forth in the United States'

memorandum oflaw in support of this Petition, the United States respectfully petitions this Court

for an order compelling Respondents to produce all withheld documents requested in ICE

Subpoena No. ERO-ENF-NYC-202000005; and that this Court grant such other and further relief

and proper.

Dated: Brooklyn, New York
       February 3,2020
                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:           /s/_
                                                    Joseph A. Marutollo
                                                    Assistant U.S. Attorney
                                                    718-254-6288
                                                    Joseph.marutollo@usdoi.gov
cc:    By Email and By Overnight Mail
       James E. Johnson
       Corporation Counsel of the City of New York
       The New York City Law Department
       100 Church Street
       New York,NY 10007
       i aiohnso@Jaw.nvc.gov
Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 6 of 8 PageID #: 6




            Exhibit A
       Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 7 of 8 PageID #: 7



 1. To(Name,Address, City, State, Zip Code)                           DEPARTMENT OF HOMELAND SECURITY
 Cynthia Brann
                                                                              IMMIGRATION ENFORCEMENT
 New York City Department of Corrections
 Attention: Legal Department                                                                      SUBPOENA
 75-20 Astoria Blvd East Elmhurst NY 11370
                                                                               to Appear and/or Produce Records
                                                                               8 U.S.C. § 1225(d),8 C.F.R.§ 287.4
 Subpoena Number
 ERO-ENF-NYC-202000005

 2. In Reference To

          RAMIREZ-Macias, Romero Aka. RAMIREZ-Masias, Romero                                     A201 108 850
                                    (Title of Proceeding)                                           (File Number,if Applicable)

By the service of this subpoena upon you, YOU ARE HEREBY SUMMONED AND REQUIRED TO:
        (A) n APPEAR before the U.S. Customs and Border Protection (GBP), U.S. Immigration and Customs
                   Enforcement(ICE), or U.S. Citizenship and Immigration Services (USCIS) OfTicial named in Block 3
                   at the place, date, and time specified, to testify and give information relating to the matter indicated in
                   Block 2.

        (B) IE) PRODUCE the records (books, papers, or other documents) indicated in Block 4. to the CBP,ICE, or
                   USCIS Official named in Block 3 at the place, date, and time specified.
Your testimony and/or production of the indicated records is required in connection with an investigation or
inquiry relating to the enforcement of U.S. immigration laws. Failure to comply with this subpoena may subject
you to an order of contempt by a federal District Court, as provided by 8 U.S.C.§ 1225(d)(4)(B).
3.(A) CBP, ICE or USCIS Official before whom you are required to appear                          (B)Date 01/31/2020
       Name Edward Bowman (Edward.Bowman6ice.dhs.gov)

       Title   Supervisory Detention and Deportation Officer

       Address 535 Federal Plaza                                                                 (C)Time 3:oo           □ a.m. 0 P-m.
               Central Islip, NY 11722

       Telephone Number 631-851-2207

4. Records required to be produced for inspection
1. Documents sufficient to estaiblish the following for Ramirez-Macias, Romero: Home
Address, Employment Address, Countiry of Birth, Place of Birth, Age, Identification
Documents (i.e. driver license number and state, foreign identification card number and
country, passport number and country), Bond Information to include the obligor name and
address. Federal Bureau of Investigation Number, Emergency Contact address emd phone
number, including copies of all identification documents.
2 . Documents that show the criminal charge relating to Ramirez-Macias, Romero where the
arrest date was October 23, 2019, and the charge was Crim. Possession Controlled
Substance-lst: Narcotic Drug 80zs or More, under docket #CR-034068-19QN.

                                                            5. Authorized Official



                                                                                     (Signature)
                                                                            Jacob Antoninis
                                                                                (Printed Name)
                                                                Assistant Field Office Director
                                                                                       (Title)
       If you have any questions regarding                                     01/17/2020
       this subpoena, contact the CBP, ICE.
                                                                                       (Date)
       or USCIS Official identified in Block 3.



DHS Form 1-138 (6/09)
                Case 1:20-mc-00256-EK-UAD Document 1 Filed 02/03/20 Page 8 of 8 PageID #: 8

1                                    CERTIFICATE OF SERVICE AND ACKNOWLEDGMENT OF RECEIPT
A                                                ff(r "Z-              /"/*!                         ■ dZ.^.,^ .-/c
     A. CERTIFICATE OF SERVICE

     I certify that on                             • I served this subpoena on the witness named in Block 11n the following manner.
       _                   I (d4)
                         r<n^ Ct -f- /l/VZ^r^r^                                                                       r          0 fiT (C z&^r*^
                                                               [Details of how sen/ice was eff^ed)
                                                                                                               l^o-rs-h^              uvio
                   (Signature of Ofiiciai Sen/ing Subpoena)



                 (Printed Name of Official Serving Subpoena)

             ^(L^^or                  hTc^yi
                V (Title of Official Serving Subpoena)



    B. ACKNOWLEDGMENT OF RECEIPT
      acknowledge receipt of a copy of the ^poena on the front of this form
     Signature


     Trtle                                                                                            Date            Time

                                                                                                       /i             0%^ g^;:




    DHS Form 1-138(6/09)
